DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-8 in the reply filed on 7/25/2022 is acknowledged.
Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology (i.e. “said fluid” ).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the step of raising the pH value” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. As there is not a previous recitation to a step of raising the pH value, it is unclear what this limitation is referencing. It is suggested that the limitation “the step” read ---a step---. Claim 4 is rejected by virtue of dependency on claim 3.

Claim 5 recites the limitation “the step of washing the reaction product” in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim. As there is not a previous recitation to a step of washing the reaction product, it is unclear what this limitation is referencing. It is suggested that the limitation “the step” read ---a step---. Claim 6 is rejected by virtue of dependency on claim 5.

Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, any substance used to wash the reaction product would meet the claim limitation of washing the reaction product after step (ii).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (“Three-Dimensional Graphene/Metal Oxide Nanoparticle Hybrids for High-Performance Capacitive Deionization of Saline Water”, 2013) (Yin) as disclosed in the IDS, in view of Yang et al (“Graphene oxide-iron oxide and reduced graphene oxide-iron oxide hybrid materials for the removal of organic and inorganic pollutants”, 2012) (Yang), and in further view of Simon-Herrero et al. (“Effects of freeze-drying conditions on aerogel properties”, 2016) (Simon-Herrero).

In regards to claim 1, Yin teaches the fabrication of three-dimensional graphene/metal oxide nanoparticle hybrids, wherein the metal oxide includes Fe2O3 (Page 6270, Col. 2, Para. 2, line 1-4) (i.e., the claimed “a process for obtaining 3D reduced graphene oxide/Fe2O3 material” feature), the process including the following steps:
Mixing a graphene oxide aqueous solution with TiCl3 (Page 6271, Col. 1, lines 2-3) or other metal oxides including FeCl2 (Page 6273, Col. 1, Para. 2, lines 2-4)(i.e. the claimed “(i) putting in contact a graphene oxide (GO) water dispersion” feature);
The suspension formed subjected to hydrothermal treatment (Page 6271, Col. 1, lines 2-4) (i.e., the claimed “(ii) hydrothermal treatment of the resulting dispersion from previous step (i)); and
Freeze-drying the hydrogel (Page 6271, Col. 1, lines 8-10), which would necessarily mean that freezing would take place first (i.e., the claimed “(iii) freezing the reaction product obtained in step (ii)” and “(iv) lyophilization of the product obtained in step (iii)” features).

However, Yin does not explicitly disclose putting in contact graphene oxide water dispersion with an aqueous solution of iron(II) sulfate.
With respect to the difference, Yang teaches reduced graphene oxide-iron oxide hybrid materials for the removal of organic and inorganic pollutants (Yang, Title). Yang specifically teaches an aqueous solution of FeCl3·6H2O and FeSO4·7H2O injected to the GO suspension (Yang, Sec. 2.1, Para. 2, lines 4-5). As Yang expressly teaches, FeCl3·6H2O and FeSO4·7H2O injected to the GO suspension forms GO-iron oxide and RGO-iron oxide hybrid materials (Yang, Sec. 2.1, Para. 2), including GO/Fe2O3 (Yang, Page 8823, Col. 2, lines 1-3). 
Additionally, Yang is analogous art as it is drawn to graphene oxide/metal oxide nanoparticle hybrid materials for water purification.
It would therefore have been obvious to one of ordinary skill in the art to take the fabrication method of Yin and mix graphene oxide aqueous solution with FeCl3·6H2O and FeSO4·7H2O as taught by Yang. Mixing graphene oxide aqueous solution with FeCl2 as taught by Yin or graphene oxide aqueous solution with FeCl3·6H2O and FeSO4·7H2O are both suitable steps of obtaining a suspension that each undergo similar subsequent steps (Yin, Page 6271, Col. 1, lines 1-10 describing the method, and Page 6273, Col. 1, Para. 2, lines 1-4 describing alternative hybrid systems produced by the method; Yang, Sec. 2.1, Para. 2 describing the method) to result in the same product of GO/Fe2O3 hybrid materials.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Further, the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Further, Yin does not explicitly disclose freezing at a temperature ≤ -5 °C.
With respect to the difference, Simon-Herrero teaches the effects of freeze-drying conditions on aerogel properties (Simon-Herrero, Title), wherein the freezing temperatures in the freeze-drying process are generally between -50 and -85 °C (Simon-Herrero, Sec. Freezing, Para. 1), which falls completely within the claimed range of “≤ -5 °C”. 
Simon-Herrero expressly teaches that the freezing method used during the freeze-drying affects the structure of the ice formed, the water vapor during primary drying, and the quality of the final dried product. Moreover, it influences on ice crystal morphology and size distribution (Simon-Herrero, Sec. Freezing, Para. 1 and 2).
As Simon-Herrero further expressly teaches, the compressive modulus and layer thickness decreases for decreasing freezing temperature (Simon-Herrero, Sec. Freezing, Para. 4).
Simon-Herrero is analogous art as it is drawn to freeze-drying of an aerogel. 
In light of the motivation of freeze-drying as taught by Simon-Herrero, it therefore would have been obvious to one of ordinary skill in the art to freeze the hydrogel of modified Yin at a temperature between -50 and -85 °C as taught by Simon-Herrero in order to achieve a desirable morphology and size distribution of the pores in the freeze-dried hydrogel, and desirable compressive modulus and layer thickness of the freeze-dried hydrogel.

In regards to claim 2, Yin, in view of Yang, and further in view of Simon-Herrero, teaches the process according to claim 1, and further teaches 0.15g of GO or RGO in solution with 0.38g of FeSO4 (Yang, Sec. 2.1, Para. 2, lines 1-5). The ratio of 0.15g GO to 0.38g FeSO4 is equal to a weight ratio of 1:2.53, which falls within the claimed range of “between 1:0.2 and 1:20”.


In regards to claim 3, Yin, in view of Yang, and further in view of Simon-Herrero, teaches the process according to claim 1. Yin further teaches adding NH3·H2O to the mixture of GO and metal oxide (Yin, Page 6271, Col. 1, lines 4-6) in order to adjust the pH value of the suspension (Yin, Page 6271, Col. 2, Para. 2, lines 2-5). 

Although Yin does not explicitly teach a pH equal to or lower than 10, Yin does teach that nanoparticles of larger sizes are found to grow on the graphene layers if the excess amount of ammonia is added and the hydrothermal reaction solution is basic after hydrothermal reaction (Yin, Page 6271, Col. 2, Para. 2, lines 6-9). Yin further teaches that this is because alkaline solution can promote hydrolysis (Yin, Page 6271, Col. 2, Para. 2, lines 9-11), which would reasonably suggest that the suspension after adding NH3·H2O is alkaline prior to hydrothermal treatment where it will undergo hydrolysis. Further, an alkaline solution has a pH between 8-14. 
Therefore, the process necessarily includes a step of raising the pH value of the resulting dispersion in step (i) to pH between 8-14, which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP§2144.05.I.

In regards to claim 4, Yin, in view of Yang, and further in view of Simon-Herrero, teaches the process according to claim 3, and Yin further teaches adjusting the pH with NH3·H2O (Yin, Page 6271, Col. 1, lines 4-6; Page 6271, Col. 2, Para. 2, lines 2-8) (NH3·H2O, also known as NH4OH), and because NH3·H2O is basic, it would raise the pH (i.e., the pH is raised with an NH4OH solution).

In regards to claim 7, Yin, in view of Yang, and further in view of Simon-Herrero, teaches the process according to claim 1, including the freezing temperatures between -50 and -85 °C in the freeze-drying process (Simon-Herrero, Sec. Freezing, Para. 1), which overlaps with the claimed temperature (i.e., freezing in step (iii) is at -80 °C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. See MPEP§2144.05.I.

In regards to claim 8, Yin, in view of Yang, and further in view of Simon-Herrero, teaches the process according to claim 1, and Yin further teaches subjecting the suspension to hydrothermal treatment at 180 °C for 12 hours, both of which fall within the claimed ranges (Yin, Page 6271, Col. 1, lines 6-8) (i.e., the hydrothermal treatment is carried out at a temperature equal or higher than 90 °C, and during 10 h to 20 h).

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (“Three-Dimensional Graphene/Metal Oxide Nanoparticle Hybrids for High-Performance Capacitive Deionization of Saline Water”, 2013), in view of Yang (“Graphene oxide-iron oxide and reduced graphene oxide-iron oxide hybrid materials for the removal of organic and inorganic pollutants”, 2012), and in further view of Simon-Herrero (“Effects of freeze-drying conditions on aerogel properties”, 2016), and further in view of Li et al. (“Hydrothermally synthesized graphene and Fe3O4 nanocomposites for high performance capacitive deionization”, 2016) (Li) as disclosed in the IDS. 

In regards to claim 5, Yin, in view of Yang, and further in view of Simon-Herrero, teaches the process according to claim 1, but does not explicitly disclose washing the reaction product after step (ii) preferably with water. 
With respect to the difference, Li teaches the synthesis of RGO/Fe3O4 nanocomposites for high performance capacitive deionization (Li, Title). Li specifically teaches washing the reaction products of a mixture of GO with Fe(NO3)3·9H2O several times with deionized water and absolute ethanol following hydrothermal treatment (Sec. 2.1, Para. 1, lines 1-15). 
As Li expressly teaches, the products were washed to remove any impurities (Sec. 2.1, Para. 1, lines 13-15).
Li is analogous art as it is drawn to graphene oxide/metal oxide nanocomposites for high performance capacitive deionization. 
It therefore would have been obvious to one of ordinary skill in the art to modify the process of modified Yin to include the step of washing the reaction products with deionized water and absolute ethanol as taught by Li in order to remove any impurities, and thereby arrive at the claimed invention. 

In regards to claim 6, Yin, in view of Yang, and further in view of Simon-Herrero, and further in view of Li, teaches the process according to claim 5, but does not explicitly disclose drying the washed reaction product. 
With respect to the difference, Li teaches that the products were washed several times and dried at 60 °C (Li, Sec. 2.1, Para. 1, lines 13-16) (i.e. drying the washed reaction product). 
Therefore, it would have been obvious to one of ordinary skill in the art to further modify the method of modified Yin to include drying the reaction product following washing, as Li teaches this method to be known in the art in a similar fabrication method. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pajonk (“Drying Methods Preserving the Textural Properties of Gels”, 1989) teaches the effect of freezing temperatures as well as drying temperatures on gels, and specifically teaches -80°C as a freezing temperature (Page C4-20, Table 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catriona M Corallo whose telephone number is (571)272-8957. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.C./Examiner, Art Unit 4172                                                                                                                                                                                                        
/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4172